Lott, Justice.
Motion denied without costs, hut without prejudice to the lien or right of Mr. Wheeler, if he has any beyond the taxable costs referred to in the order of December 10, 1862, on or to the judgment on the final recovery to be had in the action, as against the assignee of the judgment or claim; and the order may be amended by inserting a provision therein to that effect, or by the entering of a new order declaratory thereof. The weight of the authorities cited by Mr. Wheeler is, to declare that the lien or right of an attorney may by agreement extend beyond the taxable costs to any sum or amount stipulated, but that, in the absence of such' agreement, the taxable costs are prima facie the measure of his compensation. (Keenan agt. Dorflinger, 19 How. P. R., 158; Hall agt. Ayer id., p. 91; Rooney agt. The Second Avenue R. R. Co., 18 N. Y. R., p. 368,) where it is said by Judge Harris : In the absence of any agreement on the subject, I suppose the sum recovered by the party as an indemnity for his expenses would be the measure of compensation allowed to the attorney. This, then, would be the extent of his lien. And Judge Comstock says, if there is a special agreement, that will take the place of the pre-existing statutory rates, but does not express any definite opinion as to the rule if there be no such agreement. (See also Creighton agt. Ingersoll, 20 Barb., p. 541.) No special agreement is alleged by Mr. Wheeler. It is true that he says that he has a bona fide and actual lien upon the judgment in this action for much more than the taxable costs for counsel fees, disbursements and the expenses already incurred; but he does not state how it has been acquired, and I can only look upon and treat the statements *324as his opinion in relation to his legal rights. The plaintiff, on the contrary, swears that at the time he employed said Wheeler, or at any other time, no agreement was made or entered into between said Wheeler and this deponent respecting the compensation of said Wheeler for his services in said action, or the amount thereof, or when or how he was to be paid. Under such circumstances, I am of the opinion that the order of 10th December last, is as favorable to Mr. Wheeler in reference to the amount to be paid to him, on substitution of another attorney, as he is entitled to. (Stevenson agt. Stevenson, 3 Edw. Ch. R., 340; Trustee agt. Roper, 15 How. P. R., 570.) The provisions I have directed to be made for his benefit, will fully protect his rights as to a larger claim.